Title: To George Washington from Commodore John Hazelwood, 15 November 1777
From: Hazelwood, John
To: Washington, George



Sir
Red Bank [N.J.] Novr 15th 1777

Agreeable to your Excellencys request by letter to me of 13 Novr, I have inclosed you the opinion of myself & Officers in Council of War held of Red bank the 14th Inst., a copy of which you have inclosed, where your Excellency will see we are all unanimously of opinion in regard to our holding this Station with the Fleet. While we were on this business their Fleet came up & attacked the Fort. I immediately carried all our force against them, & after a long & heavy Cannonading, with the assistance of a two Gun Battery, we drove or caused their Ships to drop down, but they getting their Ship Battery & a Sloop Battery up in the inner Channel close under our Fort Mifflin & under cover of all their Cannon & Bomb Batterys, & keeping up such a warm & hot fire, it was impossible for the Fort & that brave & good Officer to hold it longer, without that Ship could be destroyed. I order’d one half of our Galleys with as brave an Officer as I had, to destroy the Ship & Sloop, but he returned & said it was impossible while they was so well supported by all their Batterys, so at last that brave & good Officer Major Thayer was obliged to set fire to their works & quit the Fort—Our Fleet has received much damage, & numbers kill’d & wounded, which cannot now be exactly ascertained, but assoon as I can get a return made out, shall send it. We shall hold our Post as long as possible, & shall anxiously wait to have your answer to this, Whether Your Excellency approves of our determination—Our Men & Officers behaved with spirit & bravery. Having not to add for the present, Am Your Excellencys most Obedient & very Humble Servant

John Hazelwood

